DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 16 December 2020 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
Claim 1 recites up to 10% of water insoluble solvents. The examiner interprets this limitation as being drawn to a case wherein water insoluble solvent is either absent or present in an amount lower than 10%. This is because, in such a case, water-insoluble solvent is at a concentration of 0%, which is less than 10%.



Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites a method comprising contacting the pesticide, the water soluble solvent, and the inorganic thickener selected from fumed silica to prepare the composition of claim 1. However, the composition of claim 1 includes not only pesticide, water soluble solvent, and inorganic thickener selected from fumed silica, but also includes alkoxylate. However, a method step of contacting or introducing alkoxylate is not recited by claim 16. As such, it is unclear whether or not the method of claim 16 also requires contacting an alkoxylate with the pesticide, water soluble solvent, and inorganic thickener selected from fumed silica.

The examiner notes that the position taken here is different from the position taken in the prior office action on 1 September 2020 on pages 2-3. In view of the fact that the examiner has made a change in position, this office action is made NON-FINAL.
For the purposes of examination under prior art, both claims 16 and 19 are understood to require contacting an alkoxylate with the pesticide, water soluble solvent, and inorganic thickener selected from fumed silica.


Withdrawn Prior Art Rejection
In the prior office action, the examiner previously rejected the instant claims over the combination of Syngenta (https://s3-us-west-1.amazonaws.com/agrian-cg-fs1-production/pdfs/Avicta_Duo_Corn_MSDS4a.pdf accessed 1 May 2020, originally published 25 January 2011, pages 1-6) in view of Allen (US 2003/0213169 A1) and Hofer (US 2005/0208058 A1). This rejection has been withdrawn in view of applicant’s arguments. At least one reason for withdrawal of this rejection is that Allen appears to use fumed silica instead of additional chemical pesticides, as of e.g. Examples 4 and 7 of Allen; as such, the skilled artisan would not necessarily have been motivated to have 


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 9 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,531,658 in view of Raghavan et al. (Journal of Colloid and Interface Science, Vol. 185, 1997, pages 57-67).
The instant claims are drawn to a liquid nonaqueous composition. Said composition recited by instant claim 1 comprises a pesticide in the form of suspended particles, a water-soluble solvent (that is not water), an inorganic thickener that is fumed 
Conflicting claim 1 is drawn to a pesticide in the form of suspended particles. Conflicting claim 1 recites a water-soluble solvent, an alkoxylate, and a thickener, wherein the water-soluble solvent and alkoxylate are present in a numerical range of percentages. Conflicting claim 1 also limits the amount of water-insoluble solvent and limits the amount of water that may be in the composition. Conflicting claim 5 recites a percentage range of thickener. Conflicting claim 6 recites that the inorganic thickener comprises silica particles.
The conflicting claims do not recite that the organic thickener comprises fumed silica.
Raghavan et al. (hereafter referred to as Raghavan) is drawn to fumed silica suspensions for shear thickening, as of Raghavan, page 57, title and abstract. Said fumed silica particles are hydrophilic silica, as of Raghavan, page 58, left column, second paragraph.
It would have been prima facie obvious for one of ordinary skill in the art to have used the hydrophilic silica of Raghavan as the silica thickener in the composition recited by the conflicting claims. The conflicting claims are drawn to a silica thickener, but are silent as to what type of silica is used. Raghavan teaches that hydrophilic fumed silica may be used as a thickener. As such, the skilled artisan would have been motivated to have used the hydrophilic fumed silica as the silica thickener in the conflicting claims, in order to have predictably thickened the composition of the conflicting claims with a reasonable expectation of success.
prima facie case of obviousness. See MPEP 2144.05(I). (The examiner notes that as this non-statutory double patenting rejection is based upon obviousness-type non-statutory double patenting, portions of the MPEP relating to obviousness are understood to be applicable here).
As to instant claim 2, Raghavan teaches hydrophilic fumed silica as of page 58, left column, second paragraph.
As to instant claim 3, Raghavan teaches that the silica is hydrophilic due to the presence of hydroxyl groups on the surface, as of Raghavan, page 58, left column, second paragraph. This indicates that the hydrophilic silica is free of modification, because if it were modified, the hydroxyl groups would have been replaced by other chemical moieties.
As to claim 4, Raghavan teaches specific surface areas exceeding 100 m2/g, as of Raghavan, page 58, left column, second paragraph. This overlaps with the claimed range of 50 to 500 m2/g. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). (The examiner notes that as this non-statutory double patenting rejection is based upon obviousness-type non-statutory 
As to instant claim 5, Raghavan teaches silica particles sized at 14 nm, as of Raghavan, page 58, left column, bottom paragraph.
As to instant claim 9, propylene glycol, ethylene glycol, and other solvents are recited by conflicting claim 2.
As to instant claims 13-14, conflicting claims 7-9 recite the required block polymer surfactant which is an alkoxylate block copolymer of the A-B-A type.
As to instant claim 15, conflicting claim 13 recites less than 1 wt% of water.
As to instant claim 16, a method for preparation of the composition is recited by conflicting claim 14.
As to instant claim 17, conflicting claim 15 recites a method for controlling phytopathogenic fungi and/or undesired plant growth and/or undesired attack by insects or mites and/or for regulating the growth of plants.
As to instant claim 18, conflicting claim 4 recites an alkoxylated alkanol.
As to instant claims 19-20, contacting an alkoxylate and block copolymer surfactant with the composition being formed is recited by conflicting claim 18.


Claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,531,658 in view of Raghavan et al. (Journal of Colloid and Interface Science, Vol. 185, 1997, pages 57-67), the combination further in view of Meyer et al. (US Patent 6,809,149).

None of the above-cited references teach the pH value or weight loss on ignition of the fumed silica.
Meyer et al. (hereafter referred to as Meyer) is drawn to functionalized silicas, as of Meyer, title and abstract. Meyer teaches the properties of hydrophilic fumed silica, apparently prior to functionalization, as of Meyer, Table 1, reproduced in part below.

    PNG
    media_image1.png
    625
    802
    media_image1.png
    Greyscale

Meyer does not teach a pesticide or agricultural active.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the silica of Raghavan to have had the properties taught by Meyer. Raghavan is drawn to hydrophilic fumed silica for use as a thickener. However, Allen is silent to the full scope of properties of the hydrophilic fumed silica. Meyer teaches that hydrophilic fumed silica may have a pH of about 3.7-4.8 and a loss on ignition of up to about 25%. As such, the skilled artisan would have been motivated to have modified the hydrophilic fumed silica of Raghavan to have had the pH and loss on ignition values taught by Meyer as these are suitable values known for predictably forming hydrophilic fumed silica with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (e.g. hydrophilic fumed silica with the properties of Meyer) for 
As to claim 6, Meyer teaches pH values of 3.6-4.7 in the above reproduced table. This is within the claimed range.
As to claim 7, Meyer teaches losses on ignition of less than 2.5%, as of the above-reproduced table.


Additional Cited Prior Art Reference
As an additional relevant prior art reference that is similar to the claimed invention but over which no rejection has been written is Highsmith et al. (US 2002/0065198 A1). Highsmith et al. (hereafter referred to as Highsmith) is drawn to agricultural chemical suspensions, as of Highsmith, title and abstract. The compositions of Highsmith include agricultural solids (i.e. agricultural active agents), a single non-ionic surfactant and a water-soluble glycol liquid, as of Highsmith, abstract. Nevertheless, Highsmith does not teach fumed silica, let alone in the required amounts. The examiner presents the following rationale in order to explain why the skilled artisan would not have been motivated to have added fumed silica to the composition of Highsmith, let alone in the required concentrations.
Highsmith teaches that art prior to Highsmith includes a thickener, as of Highsmith, paragraph 0018. However, the thickener is not fumed silica, and the reference prior to Highsmith described in this paragraph differs from Highsmith in that the art described in paragraph 0018 is not intended to be dispersible in water, whereas 
Additionally, the viscosity of the composition of Highsmith already appears to have been carefully calibrated. This determination is made in view of Highsmith, paragraphs 0016-0017, 0029, and 0054, which appear to desire a viscosity that is not too high, and paragraphs 0021-0022 and 0042, which appear to desire some amount of thickening. The skilled artisan would have expected that additional inclusion of fumed silica in the composition of Highsmith would have destroyed the viscosity balance already achieved by Highsmith.


Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612